Appellant recovered a judgment against appellee in the justice court of precinct No. 3, Travis county, Tex., for $100 damages resulting from an automobile collision between the cars driven by the respective parties. Kreuz appealed from said judgment, and, in a trial to a jury in the county court, the jury awarded appellant $1 in damages, from which judgment he has appealed to this court. The only contention made is that the verdict was not authorized by the evidence, and is contrary to the uncontroverted evidence.
Appellant alleged negligence on the part of appellee in causing the collision, and prayed for damages for injury to his car, and for personal injuries to himself. Appellee defended on the ground of unavoidable accident, and contributory negligence of appellant, and filed a cross-action for damages to his own car. In a general charge to the jury, all of these issues were properly submitted. Injury to appellant's car was admitted, and injury to his person not controverted. Under the charge, in order for the jury to find for appellant at all, they had to find against appellee on all his defenses. The only testimony as to the amount of his damages was that of appellant himself, which was neither disputed nor controverted by appellee. He testified that his repair bill was about $60; that there was a difference in market value of his car before and after the collision of $100; that he spent $8 for doctor's fees and bandages, and suffered partial loss of time from his work for about three weeks because of the injuries to his hand and wrist caused by the collision.
Under a proper charge, the jury found appellee guilty of negligence causing the collision, necessarily so, but awarded only nominal damages. It is a cardinal principle of law that, if the complaining party is entitled to recover at all, he should be awarded reasonable and adequate compensation for the injuries sustained. In the instant case, the property damage was easily ascertainable and definitely fixed, as was also the cost of *Page 363 
medical services. And, though the amount of damages is ordinarily left to the discretion of the jury under the evidence before them, yet they cannot ignore the undisputed facts and arbitrarily fix an amount neither authorized nor supported by the evidence. Article 2235, R.S. 1925; Jeanes v. Blount (Tex.Civ.App.) 206 S.W. 209; Clark v. Spurdis (Tex.Civ.App.)258 S.W. 881, and cases there cited. In the instant case the verdict was manifestly wrong under the evidence, and the court should have granted a new trial. The judgment must therefore be reversed, and the cause remanded for a new trial.
Reversed and remanded.